qwhuqdo cid 5hyhqxh cid 6huylfh department of the treasury number release date index no cid washington dc person to contact g channing horton id no telephone number refer reply to cc it a - plr-122605-98 date date legend a b c d trust date date date date date date date date date date date p plr-122605-98 q r s t u v w x 19xx dear mr and mrs this is in reply to your request for rulings that you are not required to include in your income under the anticipatory_assignment_of_income doctrine a dollar_figuret punitive_damages award paid from a judgment that you transferred to the trust you also request that we rule that you are not required to include the punitive_damages income even though dollar_figurew of the damages were used to pay attorneys fees pursuant to the contingency fee agreement you entered into with your attorney facts your son was one of two teenagers killed and three teenagers injured on date when the car they were riding in collided with a vehicle operated by c on date you entered into the contingency fee agreement with an attorney to prosecute claims for damages arising out of the accident the agreement states in part the undersigned accepts said employment and the attorney’s fee shall be a contingency fee qual sic to one-third percent of any amounts recovered by compromise settlement verdict or otherwise if no recovery is obtained no legal fees will be payable to the undersigned attorney plr-122605-98 the contingency fee agreement also provided that the attorney would be reimbursed for all costs and expenses related to prosecution of the claims and could deduct his fee and unpaid expenses from any award trial of the case began on date pursuant to law there were two distinct phases to the trial - a liability phase and a damages phase on date the parties entered into a binding stipulation of settlement hi-lo agreement on the record that was journalized by the court as follows the parties have agreed that they would agree to a binding high-low limit the low in the case would be p dollars for the b family and a in the total for the two the injury and the death claims each of those the low would be q dollars for b the maximum amount including punitive_damages from all the claims would not exceed r dollars as of date the hi-lo agreement did not explicitly or implicitly waive the parties right to appeal that same date the jury determined that you had established by clear_and_convincing evidence that the conduct of c was a conscious disregard for the rights and safety of other persons that had a great probability of causing substantial harm on date the parties modified the hi-lo agreement to provide that the parties would waive any rights of appeal also on date the parties entered into a written stipulation stipulation in court that any punitive damage award less taxes would be deposited into a charitable_trust trust whose sole purpose would be to fund the improvement of certain facilities in as of date trust was not in existence that same date the jury awarded you both compensatory and punitive_damages the judgment entry on verdict states pursuant to the verdict of the jury the plaintiff a as administrator of the estate of d is awarded damages in the amount of dollar_figure p against defendant c plaintiff a individually is awarded damages in the amount of dollar_figure s for property damage to his automobile and punitive_damages in the amount of dollar_figure t against defendant c on date c appealed the verdict in motions filed after that date c asserted inter alia that the hi-lo agreement did not waive its appeal rights but if so its counsel did not have authority to waive those rights c further asserted that i the jury in effect awarded punitive_damages on account of d’s wrongful death in violation of law ii substantial punitive_damages cannot be predicated on a negligible property damage claim in a wrongful_death_action and iii a substantial punitive damage award for damage to a car with a low fair_market_value is an unconstitutional taking of property plr-122605-98 on date during the pendency of c’s appeal you established the trust of which you are trustees the trust agreement states in part that the trust’s purposes include supporting and promoting the safety of highway and street vehicular traffic and pedestrians around certain facilities and supporting programs designed to provide public education and to increase awareness of certain facilities safety and or to improve public safety at certain facilities providing funding for the improvement of specified facilities safety by means of cooperation with the and federal agencies providing funding for the improvement of specified facilities safety by means other than as described in paragraph supporting and promoting public_charities if and to the extent that the purposes of any said public charity is consistent with the purposes set forth at paragraph sec_1 through herein above taking such actions as it may deem necessary incidental or ancillary to the accomplishment of any other charitable religious educational or scientific purposes the trust agreement also states the trustees have established this trust in part to receive the proceeds of a jury verdict awarded to this trust the jury award was made directly to this trust and the grantors believe without tax consequence to them if however there is determined for tax purposes that any portion of the trust estate is attributable to the grantors then in that event the trustees shall pay to or on behalf of the grantors all funds necessary for payment of any federal state local or other taxes for which the grantors may be liable from the inclusion of any portion of the trust estate as taxable_income to them in addition to all sums reasonably necessary for the determination of the same on date the internal_revenue_service informed you that the trust is exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 although the trust agreement states that the award was made directly to the trust the judgment entry on verdict states that the award was made directly to you plr-122605-98 on date court_of_appeals dismissed c’s appeal stating that a binding hi-lo agreement between the parties terminated the entire litigation including appeals once the jury returned its verdict on damages the litigation ended on date when supreme court declined to hear c’s appeal due to lack of a constitutional question on date c issued a check in the amount of dollar_figureu to you and your attorney as co- endorsers representing the dollar_figuret punitive damage award plus statutory interest dollar_figurev on the punitive damage award your attorney retained one-third of the amount dollar_figurew as his fee and issued the balance dollar_figurex to the trust you represent that under law judgments are assignable and that an assignment transfers the same right title and interest of the assignor to the assignee you also state that law recognizes and enforces gratuitous assignments and generally will enforce assignments to charities you also represent that under law the dollar_figuret punitive_damages judgment was considered transferred by you to the trust on or after date the date the trust was created and before date the date the supreme court dismissed c’s appeal notwithstanding that on or after date and before date you did not take any actions to transfer the judgment to the trust and the trust did not take any actions to accept the judgment statutes do not address liens for payment of attorney fees courts however recognize the existence of an attorney’s lien in certain cases the lien arises where an attorney obtains a judgment or collects funds for a client the lien attaches to the fruits of the judgment or funds collected for the client and is limited to attorney fees in collecting the fund courts have recognized the attorney’s lien on a judgment in cases in which i the party against whom the judgment was rendered filed a set-off motion and ii a prevailing client’s creditor filed an intervening petition in addition court permitted an attorney to enforce the attorney’s charging lien to intervene as a party to the suit after final judgment was rendered in favor of his client and his efforts had helped secure the judgment there is however no statutory or common_law rule in that gives an attorney a lien on the client’s cause of action the supreme court has adopted certain disciplinary rules under these rules a lawyer shall not acquire a proprietary interest in the cause of action or subject matter the dollar_figurep of compensatory_damages and interest thereon was previously paid to your attorney about months earlier your attorney deducted one-third of such amount as a fee and an additional_amount for expenses from that payment you have not requested and we are not issuing a ruling regarding the income_tax treatment of the dollar_figurep of compensatory_damages and interest on such amount plr-122605-98 he is conducting for a client except that he may acquire a lien granted to secure his fee or expenses or contract with a client for a reasonable contingent_fee in a civil case law and analysis this letter addresses two issues the first issue addressed in transfer of judgment to the trust below is whether you must include in income the dollar_figurex portion of the dollar_figuret punitive_damages award that was received by the trust the second issue addressed in attorneys fees below is whether you must include in income the dollar_figurew portion of the dollar_figuret punitive_damages that was retained by your attorneys pursuant to the contingency fee agreement general principles sec_61 of the internal_revenue_code provides that except as otherwise provided in subtitle a relating to income taxes gross_income means all income from whatever source derived punitive_damages are includible in income including damages received in a case in which a taxpayer has also received compensatory_damages for personal injuries 348_us_426 519_us_79 in general under the anticipatory_assignment_of_income doctrine a taxpayer who earns or otherwise creates a right to receive income will be taxed on any gain realized from it if the taxpayer has the right to receive the income or if based on the realities and substance of the events the receipt of the income is practically certain to occur ie whether the right basically had become a fixed_right even if the taxpayer transfers the right before receiving the income 174_f3d_997 9th cir l999 531_f2d_1343 6th cir kinsey v commissioner 447_f2d_1058 2d cir 471_f2d_275 8th cir est of applestein v commissioner 80_tc_331 l983 281_us_111 in contrast a mere anticipation or expectation of the receipt of income is insufficient to conclude that a fixed_right to income exists johnson son inc v commis63_tc_778 l975 transfer of judgment to the trust with respect to the assignment of claims in litigation a review of the case law shows that anticipatory_assignment_of_income principles require the transferee to include the proceeds of the claim in gross_income where recovery on the transferred claim is certain at the time of transfer but not where recovery on such claim is doubtful or contingent at the time of transfer in 147_f2d_769 4th cir a taxpayer assigned percent of a claim that he owned to his wife and children plr-122605-98 after the court of claims denied application_for a new trial and the supreme court of the united_states denied taxpayer’s petition for a writ of certiorari the government argued that after the denial of certiorari and before the transfer to the wife and children the gain that the taxpayer expected to receive was practically assured and thus its transfer resulted in an anticipatory_assignment_of_income doyle f 2d pincite the court agreeing with the government’s argument held that the taxpayer was in receipt of the profits on his purchase of the interest in the lawsuit because at the time he made the gifts of his interest in the lawsuit such profits had already been rendered certain by the judgment of the court of claims and denial of certiorari by the supreme court doyle f 2d pincite emphasis added like doyle the case of 247_f2d_864 6th cir rev’g 25_tc_1333 follows the view that a taxpayer’s right to income on a judgment is not earned or does not ripen until all appeals with respect to the judgment have been exhausted cold metal had instituted patent infringement suits for damages against several large producing companies in the federal government started a suit in a united_states district_court seeking cancellation of patents held by cold metal the cancellation suit in the district_court enjoined cold metal from receiving damages or royalties under the patents until final judgment was rendered in the suit and ordered such monies to be impounded with the court clerk the district_court rendered final judgment for cold metal in the cancellation suit in however the impounding order was restored pending the government’s appeal to the court_of_appeals several defendants settled with taxpayer and paid money into the impound fund in taxpayer was liquidated and its assets including its patents and any rights to the impound fund were transferred to a_trust the charitable_trust in the court_of_appeals affirmed the district court’s judgment dismissing the government’s complaint on date the supreme court of the united_states denied certiorari the district_court ordered the impounded funds released but no earlier than date however a district_court in a suit brought by the government to have cold metal’s royalties valued at zero under the royalty adjustment act raa suit entered an order preventing the distribution of the monies impounded in the cancellation suit subsequently the appellate court in the raa suit ordered such monies paid to the charitable_trust on condition that it deposit them in a federal reserve bank pending appeals in after an opinion adverse to the government the court_of_appeals permitted the trustee to withdraw the funds from the bank it appearing that the government no longer wished to pursue litigation the commissioner determined that the entire proceeds were taxable to cold metal when the trustee received them in applying assignment_of_income principles the tax_court concluded that cold metal was taxable on the portion of funds deposited in the impound fund representing damages received prior to the transfer of its assets to the trust reversing the court_of_appeals for the sixth circuit reasoned that the legal plr-122605-98 right of cold metal to the amounts deposited in the impound fund could not be established while the government was strenuously contesting such right and thus cold metal assigned a chose_in_action and not a right to income to the trustee the court stated if the decision in the cancellation suit had gone against cold metal in when the supreme court denied certiorari it would not have acquired the income or at any time been entitled to it we do not think it can be rightfully classified as having been earned in cold metal f 2d pincite thus cold metal demonstrates the doubtful and contingent nature of a lower court judgment during the time an opposing party is prosecuting appeals for the court’s decision turned on the government’s continuing opposition in the appellate courts and not on the fact that the judgment funds were impounded citing to 312_us_579 the court stated that the rule applicable to an assignment_of_income applies when the assignor is entitled at the time of the assignment to receive the income at a future date and is vested with such a right cold metal f 2d pincite in cold metal the court held that notwithstanding the district court’s opinion for the taxpayer in the cancellation suit as of the end of that year it had only a continent right to income payable if at all at some indefinite time in the future in an indeterminate amount with respect to which the assignor had no voice or control whatsoever cold metal f 2d pincite thus cold metal’s assignment did not result in an assignment_of_income in 197_fsupp_739 s d fla the court found that the transferor was not taxable on the interest portion of a note because there were doubts whether there ever would be payment by the debtor and because the creditor divested himself of all rights to the note in the year prior to the year of payment in reaching this conclusion the court placed considerable emphasis on the fact that there were certain legal defenses available to the estate of the debtor even though it was doubtful whether these defenses could ever be raised because of the possibility of waiver on the part of the debtor’s estate in this regard the court stated the point is however that there were real legal doubts concerning the time and extent of collectibility of the note at the time of the assignment wellhouse f_supp pincite emphasis added neither 306_f2d_292 5th cir nor schulze v commissioner t c memo is to the contrary in jones an insolvent taxpayer-subcontractor made a claim in through the general contractor against the united_states for additional compensation_for work done in date the taxpayer assigned the claim to a related corporation for dollar_figure and the corporation’s agreement to pay the taxpayer’s tax deficiencies thereafter the corporation assumed the costs of the action in date the court of claims decided the claim favorably to jones which decision became final in date in date the taxpayer received an award of dollar_figure net of attorneys’ fees of dollar_figure which he endorsed over to the corporation pursuant to the assignment the court concluded that the taxpayer was not taxable on the award in so holding the court plr-122605-98 noted that the claim was contingent and doubtful when it was assigned no gift was involved the assignment was made prior to the year the income was received and the assignment arose out of the exercise of a legitimate business_purpose with respect to the first enumerated factor the court stated that the district_court opinion settled all of those contingencies ie jones’ right to the income but until so settled they were real vital and active jones f 2d pincite the court also stated that the tax_court was clearly in error in its finding that the assignment was executed on date which would have been subsequent to judgment of the court of claims rendered on date jones f 2d pincite while these statements could be viewed as setting a standard that a judgment of a lower court results in the taxpayer having earned_income under the assignment_of_income_doctrine we believe that such a reading is not required since the assignment in jones occurred prior to the court of claims decision the court’s reference can be regarded as being responsive to the specific facts of the case rather than establishing a principle of law in schulze v commissioner tcmemo_1983_263 a taxpayer sued his former law partnership for damages subsequently taxpayer and his wife divorced and agreed to divide their assets equally including taxpayer’s claim against the partnership the value of the claim was indeterminate at the time of the property division subsequently taxpayer recovered on his claim as a result of an arbitrator’s decision and paid a portion to his former spouse following jones supra the tax_court held that taxpayer was not required to include in his gross_income the portion of the award paid to his former spouse because at the time of the assignment recovery on the claim was uncertain the recovery did not occur for more than a year after the assignment of the claim the assignment did not involve a gift or gratuity and the assignment was made for a legitimate non-tax purpose the court noted also that the outcome of a lawsuit is rarely if ever certain or free of doubt since the assignment was made before the arbitrator’s decision and the arbitrator’s decision appears to have been final this opinion is not inconsistent with the principle that income arising from a judgment is contingent until the final_decision in a suit is rendered the above-cited line of cases support the proposition that in general a transferor who makes an effective transfer of a claim in litigation to a third person prior to the time of the expiration of appeals in the case is not required to include the proceeds of the judgment in income under the assignment_of_income_doctrine because such claims are contingent and doubtful in nature accordingly we conclude that your gratuitou sec_3 if however the assignment is not effective then the taxpayer must include the proceeds of the judgment in income see the discussion of attorney fees further in the case of an effective assignment of a transfer of claim in litigation the transferor generally must include in income any cash and the fair_market_value of property or services received for the transfer plr-122605-98 transfer of the punitive_damages judgment to the trust while the case was on appeal by c does not result in inclusion of dollar_figurex of the punitive damage award in your gross_income attorneys fees the remaining issue is whether you must include in income that portion of the punitive damage award plus statutory interest that was used to pay your attorneys fees pursuant to the contingent_fee agreement you believe that your situation is controlled by 263_f2d_119 5th cir aff’g in part and rev’g in part 28_tc_947 in cotnam the taxpayer paid to her attorneys under a contingent_fee arrangement percent of the amount they recovered on a claim they litigated on her behalf the court noted that alabama courts had given full effect to ala code sec_64 which provides that attorneys shall have the same right and power over suits judgments and decrees as their clients the court concluded that since in alabama attorneys have the same rights as their clients the taxpayer could not have received the amount_paid to her attorneys even if she settled the case directly with the other party the court stated that the alabama statute creates a charge in the nature of an equitable assignment or equitable lien in the cause of action the court said that an attorney holding such an interest has an equity in and the recovery under the cause of action prior to that of a defendant in the judgment to exercise a right of set-off accruing to him after the attorney’s interest had attached in addition the court stated that the taxpayer was not obligated to pay the attorneys’ fee instead she fully paid the fee by the assignment of a doubtful claim see also 220_f3d_353 5th cir rev’g tcmemo_1998_362 and 210_f3d_1346 11th cir aff’g tcmemo_1998_248 following cotnam under the golsen_rule in 202_f3d_854 6th cir the court found that an attorney’s lien under michigan law operates similar to an attorney’s lien under alabama law thus the court held that a taxpayer was not 106_fsupp2d_1234 n d ala appears inconsistent with these authorities in that it holds that the assignment of a claim in litigation after a jury verdict but during the pendency of the opposing party’s appeals sufficiently fixes the value of the judgment so as to make assignment_of_income principles applicable foster concerned the arms-length assignment of an additional percent of only the post-judgment interest portion of a claim by a plaintiff to her attorney in exchange for legal services rendered here however you gratuitously transferred to the trust pursuant to the stipulation your entire_interest in the punitive damage award subject_to your attorney’s lien under the contingency fee arrangement based on these factual differences foster does not appear to be inconsistent with our conclusion that you are not required to include in income the dollar_figurex of the judgment received by the trust plr-122605-98 required to include in income that portion of an award paid to the attorney under a contingent_fee contract in so holding the court analogized the taxpayer’s contingent_fee arrangement to a partnership_agreement or joint_venture under which the taxpayer assigned his lawyer a one-third interest in the venture in order to have a chance to recover the remaining two-thirds in baylin v united_states 43_f3d_145 fed cir the court required a partnership to include in income that portion of a settlement that was paid directly to its attorneys under a contingent_fee agreement in so holding the court stated that the partnership received the benefits of those funds in that the funds served to discharge the obligation of the partnership owing to the attorney for his efforts to increase the settlement amount in 105_tc_396 aff’d on other grounds 121_f3d_393 8th cir the court rejected the taxpayers’ argument that their contingent_fee arrangement created a joint_venture between them and the law firm the court distinguished a situation in which a person receives contingent_compensation from one in which each party is a principal and coproprietor sharing a mutual proprietary interest in the net profits and having an obligation to share the net losses based on the record including the testimony of the attorney the court found nothing to indicate that the parties intended a joint_venture in 219_f3d_941 9th cir the court found that under california law an attorney’s lien does not confer any ownership_interest upon attorneys or grant attorneys any right and power over their suits judgments or decrees of their clients the court cited isrin v superior court p 2d cal which states that t o hold that a contingent_fee contract or any ‘assignment’ or ‘lien’ created thereby gives the attorney the beneficial rights of a real party in interest with the concomitant responsibility of financing the litigation would be to distort the purpose of the various acceptable methods of securing his fee thus the court distinguished estate of clarks and cotnam and required the taxpayers to include in income the portion of a judgment they paid to their attorneys the contingency fee agreement that you entered into with your attorney on date did not transfer any interest in the judgment or the cause of action to your attorney instead you used the proceeds of that portion of the judgment you had not previously transferred to the trust to pay your attorney both the contingent_fee agreement itself and the law of support this conclusion first the contingency fee agreement states the attorney has undertaken a contract of employment with you thus like bagley and unlike estate of clarks there is no indication of a joint_venture between you and your attorney plr-122605-98 in addition it appears that in a contingent_fee arrangement merely creates a lien upon the proceeds of a client’s award the disciplinary rules provide that an attorney may acquire a lien to secure his fee or expenses or contract with a client for a reasonable contingent_fee in a civil case this lien attaches to the fruits of the judgment see cohen supra in addition law does not give an attorney a lien on a client’s cause of action see supra although and alabama attorneys have a claim on a judgment that is superior to that of a defendant’s right to set-off that common factor does not mean that your attorney could exercise dominion and control_over your cause of action or your judgment while it was on appeal instead under your contingent_fee agreement your attorney merely provided services to you and agreed to be paid out of any settlement that you received thus your situation is more like that presented in benci-woodward than cotnam finally as in baylin the dollar_figurew your attorney retained under the contingent_fee agreement discharged your obligation to your attorney for his efforts to obtain a damage award accordingly the dollar_figurew retained by your attorney from the judgment is included in your income in the year 19xx holdings we conclude that the dollar_figurex portion of the punitive_damages award dollar_figuret that was transferred to the trust is not includible in your income specifically this ruling is based on the accuracy of all representations made including the representation that under law the dollar_figuret punitive_damages judgment was considered transferred by you to the trust on or after date and before date we conclude that you must include in income in 19xx the dollar_figurew portion of the punitive_damages award that your attorney retained under the contingency fee agreement caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter our view is consistent with the longstanding principle that when the liability of a taxpayer is paid_by a third party the taxpayer has an accession to wealth in the amount of the liability that has been paid 279_us_716 l929 your personal liability for the attorneys fees was paid_by c out of the punitive_damages plus statutory interest awarded to you our view is supported by several other cases which hold that that taxpayers must include in income the portions of damage awards that are paid to their attorneys pursuant to contingency fee arrangements 72_f3d_938 1st cir 50_tc_975 peterson v commissioner 38_tc_137 coady v commissioner 231_f3d_1187 9th cir 114_tc_399 sinyard v commissioner tcmemo_1998_364 fredrickson v commissioner tcmemo_1997_125 plr-122605-98 ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel income_tax accounting by michael j montemurro senior technician reviewer branch cc
